It is a pleasure for me to congratulate 
Mr. Ganev on his unanimous election to the presidency of the Assembly at its 
forty-seventh session. I am confident that our deliberations will benefit 
from his wise leadership. 
I also commend his predecessor, Mr. Samir Shihabi, for the outstanding 
stewardship he provided during the course of the last year, and I take this 
opportunity too to extend my personal welcome and good wishes to our new 
Secretary-General, Mr. Boutros Boutros-Ghali. 
I am pleased to greet the many new Members that have joined the United 
Nations family since the beginning of the last session and to offer them the 
full cooperation of the delegation of Barbados as we work together to shape 
the international order for the twenty-first century. 
The old world order has disintegrated at an astonishing pace. 
Assumptions and doctrines based on the cold-war balance of power have lost 
their relevance. At the same time, ambitious expectations have been created 
for the emergence of a new world order based on peaceful coexistence, economic 
equity and social justice. 
The transition, however, has proved more traumatic and destabilizing than 
the propitious circumstances would have suggested. The energies for 
revolutionary change need to be positively directed so that prospects for 
international peace are not threatened by the resurgence of ancient ethnic and 
tribal conflicts and the violent clash of nationalistic rivalries. 
Regrettably, there are alarming manifestations of that new threat in 
Yugoslavia and Somalia. 
Barbados is appalled at the savagery with which the protagonists of 
ethnic strife in what was once Yugoslavia are pursuing their misguided notions 
of nationalism and sovereignty. Such barbarism, including the horrendous 
practice of "ethnic cleansing", has no place in our modern world. Its 
perpetrators must be made to understand the outrage of the international 
community at their actions. My country fully supports the regime of sanctions 
imposed by the Security Council and the dedicated efforts of the European 
Community and the United Nations to create the conditions for a peaceful 
settlement and to bring relief to the hundreds of thousands of innocent 
civilian victims. 
Equally disturbing is the desperate situation in Somalia, which, 
regrettably, has only recently attracted the international attention it 
deserves, and then only at the sharp prodding of the Secretary-General. 
Barbados supports regional and international efforts towards the convening of 
o conference on national reconciliation and unity in Somalia and towards 
creating secure conditions for humanitarian action. 
My country commends the Secretary General's report "An Agenda for Peace" 
to the Assembly for its careful study. A number of its recommendations are 
consistent with the views contained in my statement to the General Assembly at 
its forty-sixth session, namely, the need to strengthen the capability of the 
Secretary-General for preventive diplomacy; the need to put into place the 
permanent enforcement tools required under Article 43 of the Charter to deter, 
and in the last resort, counter aggression; and the need to make full use of 
the appropriate regional and subregional security arrangements under 
Chapter VIII of the Charter. We also support his call for greater recourse to 
the International Court of Justice for the peaceful adjudication of disputes. 
My delegation supports the view of the Secretary-General that there is an 
urgent necessity to put peace-keeping operations on a sound financial 
footing. His recommendations and other positive suggestions should be given 
Priority study. 
A number of small countries have been unable to play a part in 
traditional United Nations peace-keeping simply because they have lacked the 
logistical military capability for so doing. The expanded dimensions of 
peace-keeping, however, provide the possibility for participation by small 
States in other fields in which they have expertise, such as electoral 
supervision, human-rights monitoring and the supply of police and civilian 
personnel. Such participation should be encouraged and facilitated by the 
Organization. In this regard, my delegation has noted with interest the 
Norwegian proposal for the establishment of a special United Nations institute 
for education and training in peace-keeping and related activities as a means 
to respond to these new dimensions. 
While we cannot fail to recognize the indispensable nature of United 
Nations peace-keeping operations, my country is nevertheless concerned at the 
dramatic escalation in their costs and would wish to see more stringent 
controls and oversight in place to ensure efficient use of the billions of 
dollars now involved. 
An agenda for peace requires a supportive economic environment. A new 
world order must be developed around the central priority of closing the gap 
between North and South, '.'his requires courageous leadership on the part of 
the North to create the opportunities for sustainable economic and social 
development in the South through genuine trade liberalization, meaningful 
debt-relief strategies and positive resource transfers. It also requires 
responsible management; sound, people-oriented development planning; and the 
creation of the appropriate environment for development on the part of the 
South. 
The United Nations is a critical forum for the resuscitation of the 
international economic dialogue. Barbados welcomes the serious debate now 
taking place on reforming and strengthening the economic and social mandate of 
the United Nations. Any such reform must be consistent with the provisions of 
the Charter and seek to ensure universality and accessibility. Care must be 
taken not to exclude the small and powerless from the process. Regrettably, 
however, the emphasis currently given to developmental issues within the 
administrative structure of the Organization does not reflect the priority 
accorded to those issues by the majority of Member States. My delegation 
accepts that the maintenance of international peace and security is a major 
responsibility of the United Nations. We strongly support the view that peace 
and economic and social well-being are indivisible and that issues relating to 
development must be given emphasis equal to that given to issues relating to 
peace. 
It is important that the United Nations be a forum for constructive 
consensus-building, where all points of view no matter the size of their 
proponents or how much influence they wield are given equal attention and 
respect. A new world order cannot evolve except in an atmosphere of free and 
open dialogue, consultation and transparency in decision-making. 
There is considerable merit in the argument that the Security Council in 
the post-cold-war era should be updated to reflect the new international 
political and economic realities, as well as the balance and diversity 
necessary for its decisions, if it is to command universal acceptance and 
respect. 
A very topical issue in this forum in recent times has been the dialogue 
on what the Secretary-General has termed "the democratization of international 
relations and the participation of all States in developing new norms of 
international life". There have been calls for the redefinition of the 
concept of State sovereignty in international law, and many States have 
accepted as a matter of policy the notion of the right to intervene on 
humanitarian grounds and for the protection of human rights, and have 
advocated the universal application of such a principle. 
My country has always been outspoken on the universal need to protect and 
strengthen the principles of democracy and respect for fundamental human 
rights. We have consistently condemned abuses, wherever and whenever they 
have occurred, and long before the resurgence of democratic values in our 
region and elsewhere made it popular or safe to do so. Our actions have 
always been motivated strictly by principle and objectivity, and not by 
ideological considerations that have served in the past to politicize the 
debate. 
The disappearance of ideological polarization gives the international 
community an unprecedented opportunity to influence the dialogue on this vital 
issue in a balanced and constructive way. There is need to ensure respect for 
fundamental human rights; out there is equal need to take care to promote 
impartial standards for measuring adherence to, and for guarding scrupulously 
against manipulation of, the debate to suit the narrow foreign policy 
interests of particular States. What is needed in the ensuing dialogue is the 
sensitive and sensible application of universally agreed standards, not the 
imposition of new forms of conditionality devoid of all historical or cultural 
context. 
The World Conference on Human Rights, scheduled to be held in Vienna in 
June 1993, will present a unique opportunity not only to review the progress 
made in human rights since 1948, but also to formulate recommendations aimed 
at charting the course of human rights well into the twenty-first century. 
The tragic situation of the people of Haiti remains a major preoccupation 
of the Government and people of Barbados and of the Caribbean Community 
(CARICOM) as a whole. We have made clear our outright condemnation of the 
usurpation of the authority of the legitimate government of 
President Aristide, and have collaborated with our regional partners in 
CARICOM and the Organization of American States (OAS) in the effort to restore 
that government. We have supported the OAS-imposed embargo and the Protocol 
of Washington. It is clear, however, that no lasting solution can be found, 
except in a context that neutralizes the power of a brutal and lawless 
military, which continues with impunity its flagrant abuses of the human 
rights of the Haitian people. The international community has a special 
obligation towards the people of Haiti, whose electoral process was monitored 
and authenticated at every step with direct United Nations involvement. If 
such a process can be overturned with impunity, what message are we sending to 
the world of would-be dictators, and what assurance are we providing for the 
fledgling democracies in our region? It is imperative that the United Nations 
take action to internationalize the embargo and to contribute, in whatever 
ways are considered appropriate and useful, to OAS efforts towards the 
restoration of the Aristide government. 
Barbados is greatly encouraged by the decision reached by the De Klerk 
Government and by Mr. Mandela on 26 September 1992 to resume negotiations with 
a view to establishing an interim government and a constituent assembly in 
South Africa. The release of 150 political prisoners and the promise by the 
South African Government to release the remaining political prisoners by 15 
November 1992 represent a significant development that satisfies an important 
condition of the United Nations Declaration on southern Africa. 
Barbados deplores the violence that has been a major obstacle to reform 
in South Africa, and holds the De Klerk Government fully responsible for 
failing to curb it. The role of the United Nations remains critical to reform 
efforts in South Africa. We therefore welcome the deployment of 50 United 
Nations observers in South Africa to assist with the implementation of the 
National Peace Accord, and hope that the size of this contingent will be 
increased, if necessary. We urge all the parties to collaborate in 
maintaining an environment free of violence and to participate in peaceful 
negotiations aimed at achieving a non-racial, democratic South Africa. 
We are also encouraged by the current dialogue in the Middle East. We 
hope that all parties will make every effort to achieve a just and lasting 
peace. 
The United Nations Conference on Environment and Development (UNCED), 
which took place in Rio de Janeiro in June this year, was perhaps the most 
ambitious and far-reaching United Nations-sponsored gathering ever held. It 
served a vital purpose in focusing world attention on the interrelationship 
between human development and the environment, and in fostering global 
awareness of the importance of the concept of sustainable development to the 
future survival of our planet and all its inhabitants. 
Barbados cannot pretend to be fully satisfied with the results of the Rio 
Conference. It was, however, an important beginning in the process towards an 
international blueprint for sustainable development in the twenty-first 
century. The creation of a high-level sustainable development commission is 
an important element in providing serious follow-up to the decisions of 
Agenda 21. Care must be taken to ensure the widest possible access to, and 
participation in, the work of the Commission by the full membership of the 
United Nations. Barbados has signed the Conventions on Climate Change and on 
Biological Diversity, and is taking the necessary steps at the domestic level 
to ensure their early ratification. We reiterate, however, that there is an 
urgent need to begin work on a protocol to the Framework Convention on Climate 
Change that specifically addresses stabilization and reduction of carbon 
dioxide and other greenhouse gases. 
My country is heartened that one of the significant achievements at UNCED 
was the recognition given to the special environmental and development needs 
of small island developing States, leading to the inclusion in Agenda 21 of a 
specific plan of action for the sustainable development of small island 
developing States. In this regard, my delegation wishes to place on record 
its deep appreciation of the sterling efforts of the Alliance of Small Island 
States (AOSIS), whose contribution to the success of the Conference cannot be 
overstated. As part of the plan to identify and address the special needs of 
this category of States, a global conference will be convened in 1993. 
Barbados is honoured to reiterate its offer to host that Conference. 
The vulnerability of our environment and the fragility of our marine 
ecosystems require constant vigilance to guard against deliberate or 
accidental degradation. In this connection, we echo the concerns of the Prime 
Minister of Saint Kitts and Nevis about the possible passage through our 
region of plutonium or other hazardous material. 
The opportunities provided for shaping a truly harmonious new world order 
are enormous. The danger of failure is, however, equally great, unless the 
redefinition of our future takes place with equal participation by all the 
members of the global family. Never before has the power of the few over the 
destinies of the many been so apparent, and never before has it been so vital 
to the survival of the majority of small and powerless States that make up the 
United Nations for that power to be used responsibly. 